Citation Nr: 0916561	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-32 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and June 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hunting, West Virginia, and Pittsburg, Pennsylvania, 
respectively, which denied service connection for the above-
referenced claim.  The Veteran expressed disagreement with 
the decisions and perfected a substantive appeal.

This matter was previously before the Board in October 2007, 
at which time the Board issued a decision which denied 
entitlement to service connection for PTSD.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (CAVC). 
 
In July 2008, a Joint Motion for Remand was filed with the 
CAVC, requesting that the October 2007 Board decision be 
vacated and the issue be remanded for readjudication.  Later 
that month, the CAVC issued an Order which vacated the 
Board's October 2007 decision, and remanded the case to the 
Board for readjudication consistent with its Order.  

In the July 2008 Joint Motion for Remand, the Veteran raised 
the issue of entitlement to service connection for an 
acquired non-PTSD psychiatric disorder, based on the 
diagnoses and conclusions expressed in a December 2004 
private psychiatric examination report.  The Board notes that 
the Veteran is currently service-connected for anxiety with 
depression.  To the extent that the Veteran asserts that he 
is entitled to service connection due to an additional 
psychiatric disorder, the Board does not have jurisdiction of 
this issue as it has not been adjudicated by the RO.  Absent 
a decision, a notice of disagreement and a substantive appeal 
the Board does not have jurisdiction of an issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  The issue is, therefore, referred to the RO for 
appropriate action.


FINDING OF FACT

The competent evidence of record does not show that the 
Veteran currently has a PTSD diagnosis in accordance with VA 
regulations.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in May 2001 and December 2003, the Veteran 
was notified of the information and evidence necessary to 
substantiate his claim.  VA told the Veteran what information 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that VA has satisfied the requirements of the 
VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
 
In this case, the evidence of record is such that the duty to 
obtain a medical examination has not been triggered.  As is 
discussed further below, the Veteran's service treatment 
records are negative for an in-service diagnosis or treatment 
of PTSD and the medical evidence following separation does 
not show that the Veteran has been diagnosed with PTSD within 
the meaning of VA regulations.  Although a June 2002 Report 
of Medical Examination reflects that he was diagnosed by a 
general practitioner with PTSD, there is no indication that 
this diagnosis conformed to the criteria required for service 
connection, nor was this diagnosis rendered by a treating 
mental health professional.  Instead, subsequent private 
medical evidence reflects that the Veteran does not meet all 
of the criteria for a PTSD diagnosis in accordance with VA 
regulations.  Thus, there is no requirement to obtain a VA 
medical examination in this case.  See McLendon, 20 Vet. App. 
79; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty to assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Indeed, in this case the Veteran has had the benefit of 
appellate review under the auspices of the CAVC, which issued 
and Order approving a Joint Motion of Remand specifying 
particular defects in the Board's prior decision that needed 
to be addressed on Remand.  In this decision, the Board has 
fully addressed the concerns raised in the Joint Motion for 
Remand.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Merits of the Claim

The Veteran essentially claims that he has PTSD due to his 
military service.  Specifically, the Veteran attributes his 
PTSD to numerous incidents he reports to have occurred during 
his service in the Republic of Vietnam.  Having reviewed the 
evidence of record and all pertinent laws and regulations, 
the Board finds that the preponderance of the evidence weighs 
against the claim for service connection, and the appeal must 
be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The 
sufficiency of a stressor is a medical determination and is 
presumed by a medical diagnosis of PTSD.  Id. 

Here, the Board does not reach the question of whether the 
Veteran sustained a verified in-service stressor, as the 
preponderance of the competent medical evidence does not 
indicate that he has a diagnosis of PTSD for service 
connection purposes.  As noted above, a threshold requirement 
for the granting of service connection is evidence of a 
current disability.  In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

At the outset, the Board notes that the Veteran is currently 
service-connected for anxiety with depression, which has been 
assigned a 10 percent disability rating.

The Veteran's service personnel records were obtained and 
reflect his service in the U.S. Air Force from February 1967 
to December 1970, to include service in Vietnam.  His DD 214 
Form indicates that his military occupational specialty was 
as an instrument repairman.  The Veteran received no 
decorations, badges, medals, commendations, or citations 
typically associated with participation in combat.  

The Veteran's service treatment records were negative for any 
diagnosis of or treatment for PTSD.  The Board notes that the 
Veteran was treated for mild anxiety in January 1969 during 
his service in Vietnam.  The November 1970 separation report 
of medical examination, however, reflects that the results of 
a clinical psychiatric examination were normal.    

In support of his claim, the Veteran submitted a Report for 
Medical Examination for Disability Evaluation (VA Form 21-
2545) that was completed by Dr. C.K.W., a private general 
practitioner, in June 2002.  The report reflects psychiatric 
diagnoses of an anxiety state, depression, adjustment 
disorder, and PTSD.  However, the report does not indicate 
whether a psychiatric examination was conducted at that time, 
nor does it provide the results of any previous psychiatric 
examinations.  In a letter to the Board dated in February 
2003, Dr. C.K.W. acknowledged that he treated the Veteran for 
PTSD between April 2001 and June 2002; however he stated that 
he no longer possessed the treatment records associated with 
the Veteran's treatment from this time period.

Associated with the claims file are private medical records 
dated from February 1979 to June 2002, which show treatment 
for medical conditions that are unrelated to the present 
claim.  These records are negative for treatment or a 
diagnosis of PTSD.  

The Veteran submitted a December 2004 private examination 
report from T.M., BS, BBSc, MA, a private psychologist, 
reflecting that he was seen on three separate occasions for a 
psychological examination.  During the examination, the 
Veteran reported his military history, to include 
experiencing a number of traumatic events during his service 
in Vietnam.  He dated the onset and cause of his 
psychological symptomatology to his service in Vietnam.  Mr. 
T.M. noted that numerous signs and symptoms of 
psychopathology were either reported or observed.  Based on 
the examination results and the Veteran's reported history, 
Mr. T.M. diagnosed the Veteran with dysthmia, generalized 
anxiety disorder, panic attacks, and subsyndromal PTSD.  The 
subsyndromal PTSD diagnosis is discussed in greater detail 
below.  

With respect to PTSD, Mr. T.M. explained that a diagnosis of 
PTSD under the DSM-IV requires the existence of a traumatic 
event (Criterion A) and one, three and two symptoms, 
respectively, from criteria sets for re-experiencing 
(Criterion B), avoidance (Criterion C) and arousal (Criterion 
D).  

As to Criterion A, the examiner noted that the Veteran served 
in Vietnam.  With regard to this service, Mr. T.M. stated 
that all though the Veteran's service was not without stress, 
it did not "equate to the levels of combat stress that one 
might expect from an infantry solider."  However, Mr. T.M. 
indicated that the DSM-IV allows for subjective judgment in 
determining a traumatic experience for a PTSD diagnosis, in 
that what may constitute a traumatic experience for one 
individual may not be traumatic for another.

According to Mr. T.M., the Veteran did not meet the criteria 
for intrusive phenomenon of PTSD for Criterion B.  The 
Veteran provided little evidence of a preoccupation with past 
memories, nor was there significant evidence of dreams or 
dissociative experiences associated with past memories.  He 
was found to experience stress and worry with regards to his 
wife's employment.  Mr. T.M. noted that the Veteran 
experienced panic like anxiety symptoms; he opined that these 
symptoms were related to panic attacks and a generalized 
anxiety disorder rather than to any causal relationship with 
his service in Vietnam.  While the criteria were not 
explicitly observable at the time of the examination, Mr. 
T.M. stated that it did not mean that the Veteran has not met 
the criteria across his lifetime.  It was his belief that the 
Veteran's military service was not the sole explanation of 
his anxiety.  

With respect to Criterion C, Mr. T.M. stated that the Veteran 
appeared to meet the criteria for avoidance phenomena 
associated with PTSD.  Specifically, the Veteran was noted to 
experience:  a loss of recreational and vocational 
activities; a loss of feeling; loss of connection to people, 
apart from his wife; and pessimism bout the future.  These 
phenomena were noted to be accountable within the terms of 
the diagnosis of dysthymia.

Mr. T.M. concluded that the Veteran met the criteria for 
Criterion D, as his symptoms were characterized by an 
identifiable concentration loss, persistent hyperviligance 
and considerable startle response.  

Mr. T.M. concluded that the Veteran had a number of 
psychological conditions, as listed above.  In diagnosing the 
Veteran with subsyndromal PTSD, Mr. T.M. stated that the 
Veteran met the criteria for avoidance and arousal phenomena 
for PTSD, but did not meet the criteria for intrusive 
phenomena.  He stated that the Veteran's psychological 
conditions were traceable to a significant extent to the time 
of his service in Vietnam and he concluded that that without 
this experience he would not be suffering the upset he now 
describes.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim for 
service connection for PTSD.  

A review of the competent medical evidence of record does not 
show that the Veteran currently has a diagnosis of PTSD 
within the meaning of VA regulations.  
The Board acknowledges that the June 2002 Report of Medical 
Examination and Dr. C.K.W.'s February 2003 show that the 
Veteran was diagnosed and treated for PTSD.  However, as 
discussed below in greater detail, this evidence does not 
reflect a comprehensive mental health evaluation and does not 
show that the PTSD diagnosis meets the requirements of 38 
C.F.R. § 4.125.  In contrast, the Board finds that the most 
complete assessment of the Veteran's mental condition was 
made in the December 2004 private psychological examination 
report.  Mr. T.M. did not diagnose him with PTSD; rather he 
was diagnosed with dysthymia, generalized anxiety disorder, 
panic attacks, and subsyndromal PTSD, when evaluated under 
the DSM-IV.  Mr. T.M. specifically examined the Veteran for 
PTSD under DSM-IV criteria but found that he did not meet all 
of the criteria for a PTSD diagnosis.  Overall, the Board 
finds that the preponderance of the competent medical 
evidence of record does not indicate that the Veteran has a 
DSM-IV diagnosis of PTSD to warrant service connection in 
this case.  

The Board recognizes that the record contains conflicting 
medical evidence as to the diagnosis of the Veteran's mental 
condition.  The Board must thus determine how much weight to 
afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors 
such as the reasoning employed by the medical professionals 
and whether or not, and the extent to which, they reviewed 
prior evidence.  Id. at 470-71.  ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of he merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

Although the June 2002 Report of Medical Examination and Dr. 
C.K.W.'s February 2003 letter indicate that the Veteran was 
diagnosed and treated for PTSD, this evidence does not 
indicate that the Veteran was diagnosed with PTSD by a mental 
health professional in conformance with the criteria of DSM-
IV.  However, the examination referenced by the December 2004 
private examination report was conducted in accordance with 
DSM-IV.  In contrast to the June 2002 Report of Medical 
Examination and the February 2003 letter, the December 2004 
private examination report provided a thorough discussion of 
the Veteran's psychological examination results and the basis 
for the diagnosed mental disorders.  Even though Mr. T.M. 
specifically evaluated the Veteran for PTSD under DSM-IV 
criteria, the results indicated that the Veteran did not meet 
all of the criteria for a PTSD diagnosis.  

As the December 2004 private examination report provided the 
more in depth analysis of the Veteran's mental condition by a 
mental health practitioner, the Board finds it to be of 
greater probative value.  Unlike the June 2002 Report of 
Medical Examination, the December 2004 private examination 
report was the only evaluation of record conducted in 
accordance with DSM-IV, as is required by 38 C.F.R. § 4.125.  
Additionally, it clearly diagnosed the Veteran's mental 
disorders and provided findings as to the cause of those 
disorders, thus giving the most complete analysis of the 
Veteran's current mental condition.  It also provided greater 
detail as to how the PTSD determination was made.   Thus, the 
December 2004 private examination report is found to be of a 
greater probative value.  

Under these circumstances, for the Board to conclude that the 
Veteran has PTSD related to his military service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the Veteran's statements in support 
of his claim that he has PTSD as the result of his military 
service.  While the Board is sympathetic to the Veteran's own 
statements and believes that he is competent to report his 
current symptomatology and military experiences, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his has PTSD that is related to his military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also carefully 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


